DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both hanging base and hanging seat.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Villella (Pub. No.: US 2008/0226449 A1) in view of Conley et al. (hereinafter “Conley”) (Pub. No.: US 2013/0084180 A1).
Regarding claim 1, Villella discloses a ceiling fan comprising: 
a hanging base (hanging base B4, as shown in annotated Figure 1); 	
an upper casing (defined by an upper cover 90, as discussed in Paragraph [0055]) connected to said hanging base (the upper cover 90, which is provided on the support 4 above the folded positions of the blades 12, as stated in Paragraph [0055], is undoubtedly connected to the hanging base B4, as best seen in annotated Figure 1); 
a rotating motor (electric motor 6, as presented in Paragraph [0056]) disposed in said upper casing (the electric motor 6 that has a rotating casing 7 while being arranged within the upper cover 90, as depicted in annotated Figure 4) and including a stator axle (defined by an extension 8 of tubular support 4 protrudes below casing 7 and supports non-rotating enclosure 2, as stated in Paragraph [0053]) that extends along an axis (extending along an axis 18, as presented in Paragraph [0056] and annotated Figure 4) and a rotor seat (rotor seat R7 that is defined by a peripheral surface and a peripheral flange 5 of the rotatable motor casing 7, as seen in annotated Figure 4) that is rotatably mounted to said stator axle (the peripheral surface of the rotatable motor casing 7 and/or the peripheral flange 5, that is designated as the rotor seat R7 is surely rotatably mounted to the extension 8 of tubular support 4 or stator axle, as best seen in annotated Figure 4); 
a blade module (blade module B12, which is defined by blades 12 in combination with a blade support 13, as detailed in Paragraph [0056] and illustrated in annotated Figure 1) connected to said rotor seat (the combination of the blades 12 and blade support 13 designated as the blade module B12 is clearly connected to the rotor seat R7 while including a plurality of blades 12) and including a plurality of fan blades (blades 12) that are displaced angularly from each other; and 
Particularly, Villella demonstrates the combined ceiling fan/ light 1 having a bowl-shaped enclosure 2 and fan blades 12 that are rotatable by an electric motor 6, wherein, as stated in Paragraph [0053], the electric motor 6 being of the known type, widely used in ceiling fans, that has a rotating casing 7 with a central cavity in which is received the tubular support.
Notably, in Paragraph [0054], Villella discloses that: Enclosure 2 includes a translucent bowl-shaped lower section 9 that in use is retained under an upper cover 10 by clips (not shown) arranged around the periphery of cover 10. Lower section 9 is removable (by uncapping) from cover 10 so that lamp 3 can be changed when necessary. Cover 10 is circular in plan view, as is lower section 9, and has a conically-shaped central depression 11 in which is received with clearance the lower part of motor casing 7.

    PNG
    media_image1.png
    580
    806
    media_image1.png
    Greyscale

Especially, in Paragraph [0059], Villella further details: It is important for balance of the fan/light 1 that the blades 12, which are circumferentially equispaced around blade support 13, take up substantially identical positions when extended and move in synchronized manner between their working and stored positions. The way in which this is done will now be described. Secured to blade support 13 on its underside is a sun gear 16. (The term "sun gear" is here used as it is in the art of so-called planetary gearing systems, where it refers to a gear that meshes with a number of "planetary" gears arrayed around its periphery.) Sun gear 16 is coaxial with the motor 6 when support 13 is mounted thereon, and is able to rotate about its axis relative to blade support 13. Meshing with sun gear 16 are planetary gears 17, each of which rotates with one of the blades 12 as that blade pivots about its pivot axis 14. Each gear 17 is secured to a short shaft 39 that passes downwardly from a blade 12 and can rotate within blade support 13 in a suitable sleeve (not visible). The axes 14 and therefore planetary gears 17 are at equal radii from the axis 18 of motor 6 and blade support 13. The effect of this arrangement is that provided blades 12 are identical and identically positioned in their working positions relative to blade support 13, they will be kept synchronized always when they move in and out.

    PNG
    media_image2.png
    610
    797
    media_image2.png
    Greyscale


Specifically, Villella’s ceiling fan utilizes positional relationships existing between blades 12 that are clearly being displaced angularly from each other, as instantly claimed.
Villella, in Paragraphs [0061]-[0062], more clearly describes as how: Depending on the sizes of gears 16 and 17, full rotation of gear 16 relative to blade support means 13 may not be necessary. At least one of blades 12 or, sun gear 16, is provided with suitable stops (not shown) that prevent movement of blades 12 outward beyond their working positions or inward beyond a chosen retracted position. For example, a suitable stop could comprise one or more pegs depending from blade support means 13 and received in a slot or slots in gear 16, so that contact between the peg and an end of the slot prevents further rotation of gear 16.  Sun gear 16 is generally in the form of a centerless ring, and is rotatably mounted below lower surface 20 of blade support 13. As shown in FIG. 7, a retaining ring 25 having an upwardly facing shoulder (not visible) is secured to and depends from surface 20 of blade support 13 with gear 16 being captive between the shoulder and surface 20. Ring 25 centers gear 16 as well as holding it captive against blade support means 13.

Essentially, Villella’s fan is certainly designed such that a transmission unit including a sun gear 16 and a first and/or second planet gear 17, wherein the first and/or second planet gear 17 meshes with said sun gear.
However, although Villella discloses the majority of Applicant’s claimed elements, he is silent as to the fact that the transmission unit including a base seat and/or a driving motor that is disposed on the base seat. Nonetheless, transmission units having the claimed structure are notoriously well-known in the art, as taught by Conley. 
Conley in the same field of endeavor teaches another ceiling fan with a transmission mechanism and a blade deployment mechanism, wherein as stated in Abstract, in an energized state, an electromagnetic coil generates a magnetic force that causes a clutch plate to be in contact with a contact surface, thereby engaging a planetary gear system. 
And further, Conley states: In a de-energized state, the clutch plate is not in contact with the contact surface, thereby disengaging the planetary gear system. In a deployed configuration, a drive link activated by the planetary gear system rotates a blade link to cause a fan blade to pivot. The result is that the fan blade tip is farther from the motor shaft than the fan blade root. In a retracted configuration, the drive link rotates the blade link to cause the fan blade to pivot and retract. The result is that the fan blade tip is equidistant from the motor shaft as the fan blade root (see Abstract).

    PNG
    media_image3.png
    682
    871
    media_image3.png
    Greyscale

Furthermore, Conley details:  The motor hub 106 has an engagement surface 114. Preferably, the engagement surface 114 of the motor hub 106 is a series of internal splines 116 arranged radially about the motor shaft 102 (see Paragraph [0038]).
Conley successfully exhibits as how: The transmission mechanism 108 includes a sun gear 118, a ring gear housing 120, a clutch plate 122, a contact surface 124, an electromagnetic coil 126, a sun gear spring 128, a first planet gear 130, and a second planet gear 132, and a planet gear carrier 134. In some versions, there are one, two, or more planet gears (see Paragraph [0039]).
More specifically, in Paragraph [0040], Conley further details: Other than a planetary system, the transmission mechanism 108 could be any sort of reduction geartrain or speed reduction drive. The speed reduction drive could include belts, gears, hydraulics, or other known methods. Also, there are several means for locking and unlocking the speed reduction drive (or transmission mechanism 108) to the electric fan motor 104. Other than the clutch mechanism described, such means include a spline or teeth the engage-disengage the sun gear 118 from the main fan plate 170. In addition, other than the electromagnetic coil 126, there are other selection mechanisms that can operatively control the means for locking and the means for unlocking the speed reduction drive. For example, an electric or hydraulic motor or linear actuator could move the sun gear 118. 
Still further, in Paragraphs [0055]-[0056], Conley explicitly teaches: In an energized state, the electromagnetic coil 126 is energized and generates a magnetic force. The clutch plate 122 is in contact with the contact surface 124 due to the magnetic force of the electromagnetic coil 126, and the sun gear 118 is disengaged from the first internal spline 146 of the ring gear housing 120 due to the magnetic force of the electromagnetic coil 126. The sun gear 118 is attracted to the electromagnetic coil 126 like an armature is attracted to an energized solenoid. In a de-energized state, the electromagnetic coil 126 is de-energized and does not generate the magnetic force. The clutch plate 122 is not in contact with the contact surface 124 due to the spring resistance of the clutch plate spring 148, and the sun gear 118 is engaged with the first internal spline 146 of the ring gear housing 120 due to the spring force of the sun gear spring 128.
Clearly, Conley, disclosing this transmission mechanism 108, specifically teaches a transmission unit with a driving motor that is disposed on the base seat, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a transmission unit with a driving motor that is disposed on the base seat, as taught by Conley, in the ceiling fan of Villella, in order to further continuously engage and disengage the engagement portion of the sun gear with the engagement surface of the motor hub, as motivated in Paragraph [0015].
Thus modified, one skilled in the art would have been reasonably appraised that a transmission unit would be further including a base seat that would be further connected to a bottom of said stator axle and/or a sun gear would be further disposed rotatably on said base seat and/or a driving motor would be further disposed on said base seat and/or a first planet gear would be further connected to said driving motor and/or said driving motor driving said first planet gear to further rotate said sun gear and/or said sun and first planet gears would be further exposed at a bottom side of said base seat so as to be externally visible, as instantly claimed.
Regarding claim 2, Villella and Conley substantially disclose the ceiling fan, as claimed and detailed above. Additionally, in Paragraph [0059], Villella specifically teaches as how: Meshing with sun gear 16 are planetary gears 17, each of which rotates with one of the blades 12 as that blade pivots about its pivot axis 14. Each gear 17 is secured to a short shaft 39 that passes downwardly from a blade 12 and can rotate within blade support 13 in a suitable sleeve (not visible). The axes 14 and therefore planetary gears 17 are at equal radii from the axis 18 of motor 6 and blade support 13. 

    PNG
    media_image4.png
    578
    731
    media_image4.png
    Greyscale

Then, in Paragraph [0078], Villella further details: The sun gear 16 and planet gears 17 can be designed for operation with non-parallel axes of rotation by means well known in the gearing art. (For forward or backward slanting, helical teeth would be used on gears 16 and 17). 
As best seen in annotated Figure 7, Villella evidently illustrates as how the planetary gear system includes at least one second planet gear 17 that is meshing with said sun gear 16.
As such, according to the combination, one skilled in the art would surely recognize that said transmission unit including at least one second planet gear that would be further disposed rotatably on said base seat, wherein said at least one second planet gear including two second planet gears, as instantly claimed.
Regarding claim 6, Villella and Conley substantially disclose the ceiling fan, as claimed and detailed above. Additionally, in Paragraph [0059], Villella explicitly teaches that “the axes 14 and therefore planetary gears 17 are at equal radii from the axis 18 of motor 6 and blade support 13. The effect of this arrangement is that provided blades 12 are identical and identically positioned in their working positions relative to blade support 13, they will be kept synchronized always when they move in and out.” 
As such, according to the combination, one skilled in the art would surely recognize as how said first planet gear 17 and said at least one second planet gear 17 are equiangularly arranged about said sun gear 16.
Regarding claim 7, Villella and Conley substantially disclose the ceiling fan, as claimed and detailed above. Additionally, in Paragraph [0054], Villella especially notes that: Enclosure 2 includes a translucent bowl-shaped lower section 9 that in use is retained under an upper cover 10 by clips (not shown) arranged around the periphery of cover 10. Obviously, the translucent bowl-shaped lower section 9 is being arranged below the transmission unit.
As such, according to the combination, one skilled in the art would surely recognize as how the translucent bowl-shaped lower section 9, which is designated as transparent lower cover, would be further connected to the base seat while being disposed below said transmission unit, said sun 16, first planet and second planet gears 17 would be further externally visible through said lower cover 9, as instantly claimed.

7.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villella in view of Conley, and further in view of SCHILTER et al. (hereinafter “SCHILTER”) (WIPO Publication No.: WO 2019076521 A1).	
Regarding claim 4, Villella and Conley substantially disclose the ceiling fan, as claimed and detailed above. However, although the combination of Villella and Conley discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics of rotational speed ratios for planetary gears.
Nevertheless, it is a notoriously well-known fact that optimization of planet gears or variation of planet gear unit changing the rotational speed ratios, as evidenced by SCHILTER. Clearly, the smaller gear makes more revolutions in a given time, rotating at a faster pace than the larger gear. For two given gears, one of number of teeth A and one of number of teeth B, the speed ratio (gear ratio) is as follows: (Speed A * Number of teeth A) = (Speed B * Number of teeth B. The gear ratio is the ratio of input teeth to output teeth (e.g., with 10 teeth on the input and 20 teeth on the output, the gear ratio is 10/20 or 0.5 : 1. The speed ratio is the ratio of output speed to input speed (e.g., with a gear ratio of 0.5 , the output speed will be 0.5 that of the input speed). The gear ratio is calculated by dividing the angular or rotational speed of the output shaft by the angular speed of the input shaft. It can also be calculated by dividing the total driving gear’s teeth by the total driven gear’s teeth (https://science.howstuffworks.com/transport/engines-equipment/gear-ratio.htm).1 
(https://www.sciencedirect.com/topics/engineering/gear-ratio) .2
Schilter in the same field of endeavor teaches another planetary gear system, wherein, the sun gear and ring gear are driven for the purpose of rotating the sun gear in a first rotational direction and rotating the ring gear in a second rotational direction opposite to the first rotational direction (different rotational directions). 
Schilter, in Paragraphs [0008]-[0010], specifically teaches: The consideration of a speed difference between the sun gear and ring gear resulting from different speeds is a simplification and ignores the transmission ratios to the planet gears of the planet carrier. Die Betrachtung eines aufgrund unterschiedlicher Drehzahlen resultierenden Drehzahlunterschieds von Sonnenrad und Hohlrad ist eine Vereinfachung und lässt die Übersetzungsverhältnisse zu den Planetenrädern des Planetenträgers außer Acht. 
......
Show AlternativeClose
In a manner known per se, the planetary carrier carries planetary gears, on which both the sun gear and the ring gear act. A resulting speed ωΑ of the planet carrier depends not only on the speeds of the sun gear and ring gear, but also on the transmission ratios from the sun gear to the planet gears of the planet carrier on the one hand and from the ring gear to the planet gears of the planet carrier on the other: ωΑ~ (ωΞiSP) (COHXIHP) r where ωΑthe speed of the planetary carrier, ωΞthe speed of the sun gear, ωΗthe speed of the ring gear, iSp the transmission ratio from the sun gear to the planetary gears of the planetary carrier and iHp the transmission ratio from the ring gear to the planetary gears of the planetary carrier. The decisive factors are therefore the products of the respective speed and the effective transmission ratios, which are referred to below as the drive number and with the symbol y: ys= (ωΞxisp) ; yH = (ωΗxΪΗΡ) · 
The transmission ratio from the sun or ring gear to the planetary gears of the planet carrier is referred to below as the transmission ratio from the sun or ring gear. 
Das Übersetzungsverhältnis vom Sonnen- oder Hohlrad auf die Planetenräder des Planetenträgers wird im Folgenden kurz als das Übersetzungsverhältnis vom Sonnen- bzw. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Ring gear referred to the planet carrier. 
If iSp ~ iHp applies, meaning that the transmission ratios iSp and iHP are essentially the same, the formulation according to which the sun gear and the ring gear are driven in opposite directions and at different speeds Qs, ωΗ, or are driven in opposite directions and to obtain different speeds Qs , ωΗ, is essentially correct . 
Wenn iSp ~ iHp gilt die Übersetzungsverhältnisse iSp und iHPalso im Wesentlichen gleich sind ist die Formulierung wonach das Sonnenrad und das Hohlrad gegengleichsinnig und mit unterschiedlichen Drehzahlen Qs ωΗangetrieben werden oder gegengleichsinnig und zum Erhalt unterschiedlicher Drehzahlen Qs ωΗangetrieben werden im Wesentlichen korrekt. 
Click on a word or select text for partial translations.
......
Show AlternativeClose
A formulation is exact according to which the sun gear and the ring gear are driven in opposite directions and with different drive numbers ys, yH or in opposite directions and to obtain different drive numbers ys, yH. This is always to be read in the following when, in the interest of a description of simple ratios (iSp ~ IHP) to which the approach proposed here is expressly not limited, we sometimes also speak of rotational speeds or a rotational speed difference. 

More specifically, in Paragraph [0032], Schilter further states:There is therefore at least one possibility of influencing the output-side rotational speed ω .sub.Α and optionally there are two possible influences on the output-side rotational speed: at least the output-side rotational speed ω .sub.Α can be increased or reduced by increasing or decreasing the driving-variable difference; Optionally, the output-side rotational speed ω .sub.Α can also be increased or reduced by increasing or decreasing the mean drive speed of the sun gear and the ring gear. The mean driving speed of the sun gear and the ring gear is understood to be half the sum of the drive numbers of the sun gear and the ring gear (y .sub.s / 2 + y .sub.H / 2).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of operating and calculating methods, as taught by Schilter, in the Villella/Conley ceiling fan, in order to ensure the desired output-side speed, as motivated by Schilter in Paragraph [0038] and to further reach the highest efficiency. 
With specific regard to the claimed limitations “a ratio of a rotational speed of said sun gear to that of said first planet gear is 0.5 and/or a ratio of a rotational speed of said at least one second planet gear to that of said sun gear is 2 and/or an output speed of said driving motor is 6 revolutions per minute”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Villella/Conley/ Schilter such that the a ratio of a rotational speed of said sun gear to that of said first planet gear is 0.5 and/or a ratio of a rotational speed of said at least one second planet gear to that of said sun gear is 2 and/or an output speed of said driving motor is 6 revolutions per minute because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 

Allowable Subject Matter
8.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not teach or fairly suggest a ceiling fan having all limitations of claim 1 and 7, but more specifically comprising said base seat having an upper seat plate connected to said stator axle, and a lower seat plate connected to said upper seat plate and having an axle portion that extends downwardly along the axis, said upper seat plate having a central part whose bottom side is covered by said lower seat plate and a lateral part that surrounds said central part and that has a bottom side exposed around said lower seat plate; and further comprising said driving motor that is disposed on an upper side of said upper seat plate and having an output axle extending downwardly through said upper seat plate; and wherein said sun gear is connected to said axle portion of said lower seat plate, said first planet gear being connected to said output axle and disposed below said lateral part of said upper seat plate, said at least one second planet gear being disposed on a bottom surface of said lateral part of said upper seat plate.

Prior Art
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents. US 2007/0166167 A1; US 2008/0298968 A1; and US 9,255,584 B2 are cited to show ceiling fans having various configurations of transmission units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	
/L. P./
Examiner, Art Unit 3746



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 How Gear Ratios Work - https://science.howstuffworks.com/transport/engines-equipment/gear-ratio.htm. Accessed 12/03/2022. 
        2 How Gear Ratios Work - ://www.sciencedirect.com/topics/engineering/gear-ratio. Accessed 12/03/2022.